Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 16 and 17 are objected to because of the following:
There is no substantial difference in the scope of the claims. Applicant is advised that should claim 16 be found allowable, claim 17 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the computer system of claim 13".  There is insufficient antecedent basis for this limitation in the claim 13. For purpose of examination, it will be interpreted to be and depend on “the computer system of claim 15”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Limitation “an accuracy of the IMU is improved…” is not sufficiently clear in scope.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 7 thru 9, 12, 15, 19, 21 thru 23, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pattabiraman et al (US 2010/0073229 A1), hereinafter Pattabiraman.
Regarding claim 1, Pattabiraman discloses a computer-implemented method, comprising:
obtaining a first measure of velocity of a vehicle based on a plurality of locations determined for the vehicle (wide area positioning network (WAPS) includes a network of synchronized beacons [0047] & the user WAPS receiver uses time-difference of arrival when listening to repeater towers to compute positions [0068])
obtaining, based on IMU measurements of an inertial measurement unit (IMU) of the vehicle, a second measure of velocity of the vehicle (an accelerometer can be used to detect static position, constant velocity and/ or other movement [0105])
performing calibration of the IMU based on the first measure of velocity and the second measure of velocity (position/velocity estimates from the WAPS/GNSS systems are fed back to help calibrate the drifting bias of the sensors at times when the quality of the GNSS/WAPS position and/or velocity estimates are good [0187]).
Regarding claims 5 and 19, Pattabiraman discloses the method of claim 1 and the computer system of claim 15, respectively, wherein obtaining the first measure of velocity of the vehicle comprises: for each respective point in time of a plurality of points in time, determining a location of the vehicle to determine the plurality of locations of the vehicle; and determining the first measure of velocity of the vehicle based on the determined locations and a measure of length of time associated with sets of locations ([0047] & [0068], cited and incorporated in the rejection of claim 1/ claim 15).
Regarding claims 7 and 21, Pattabiraman discloses the method of claim 1 and the computer system of claim 15, respectively, wherein the calibration is performed as the vehicle is driving based on data the vehicle is gathering in real time or while the vehicle is not driving based on previously gathered data (position computation in the server can be done in near real time or post-processed with data from many sources (e.g., GNSS, differential WAPS, etc.) to improve accuracy at the server [0070]).
Regarding claims 8 and 22, Pattabiraman discloses the method of claim 1 and the computer system of claim 15, respectively, wherein obtaining the second measure of velocity of the vehicle is based on IMU measurements of the IMU and further based on GPS data (a position estimate from a WLAN positioning system can be compared with position estimate from range measurements from GNSS and WAPS systems to arrive at the best solution [0184]. Inertial Navigation Sensors can be used to provide location aiding to the WAPS system [0185]).
Regarding claims 9 and 23, Pattabiraman discloses the method of claim 1 and the computer system of claim 15, respectively, wherein an accuracy of the IMU is improved in response to the calibration ([0187], cited and incorporated in the rejection of claim 1/ claim 15).
Regarding claims 12 and 26, Palella discloses the method of claim 1 and the computer system of claim 15, respectively, wherein performing calibration of the IMU comprises aggregating multiple velocity measurements (a position estimate from a WLAN positioning system can be compared with position estimate from range measurements from GNSS and WAPS systems to arrive at the best solution [0184] & [0187], cited and incorporated in the rejection of claim 1/ claim 15).
Regarding claim 15, Pattabiraman discloses a computer system comprising:
one or more processors (processor can be any CPU system [0100])
one or more non-transitory computer readable storage storing instructions that in response to being executed by the one or more processors, cause the system to perform operations (FPGAs, ASICs, EEPROM, microcontrollers with memory, etc. [0237]) comprising:
obtaining a first measure of velocity of a vehicle based on a plurality of locations determined for the vehicle (wide area positioning network (WAPS) includes a network of synchronized beacons [0047] & the user WAPS receiver uses time-difference of arrival when listening to repeater towers to compute positions [0068])
obtaining, based on IMU measurements of an inertial measurement unit (IMU) of the vehicle, a second measure of velocity of the vehicle (an accelerometer can be used to detect static position, constant velocity and/ or other movement [0105])
performing calibration of the IMU based on the first measure of velocity and the second measure of velocity (position/velocity estimates from the WAPS/GNSS systems are fed back to help calibrate the drifting bias of the sensors at times when the quality of the GNSS/WAPS position and/or velocity estimates are good [0187]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, 10, 16, 17, 20, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Pattabiraman, in view of Palella et al (US 2019/0033466 A1), hereinafter Palella.
Regarding claims 2, 16, and 17, Pattabiraman discloses the method of claim 1 and the computer system of claim 15. However, Pattabiraman does not disclose that performing the calibration based on the first measure of velocity and the second measure of velocity comprises: determining an orientation of the IMU on the vehicle based on the first measure of velocity and the second measure of velocity.
Palella teaches that the sensor-based velocity estimate V is compared to a velocity reference V", included in GNSS data; the difference, i.e., velocity error, Ve may be used to correct the sensor velocity estimate V and/ or as a feedback to the calibration blocks 100a, 100b, 100c [0153]. The calibration blocks 100a/ 100c output calibration parameter which are supplied to the blocks computing the observables (i.e. heading) [0110].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pattabiraman to include the teachings of heading/ orientation by Palella because it is obvious for one of ordinary skill in the art to try collecting heading/ orientation data, with a reasonable expectation of success, for increasing availability and accuracy of the positioning system.
Regarding claims 6 and 20, Pattabiraman discloses the method of claim 1 and the computer system of claim 15, respectively. However, Pattabiraman does not disclose that performing the calibration is in response to a difference between the first measure of velocity and the second measure of velocity satisfying a threshold.
Palella teaches a correction block with an error scaled by the quality indicator k, where k may be 0 in case quality metrics is under a certain threshold, 1, if above a further upper threshold [0175].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pattabiraman to include the teachings of Palella because applying a threshold to a system in order to determine execution of subsequent processing steps is a well-known feature for one with ordinary skill in the art.
Regarding claims 10 and 24, Pattabiraman discloses the method of claim 1 and the computer system of claim 15, respectively. However, Pattabiraman does not disclose that the first measure of velocity and the second measure of velocity include one or more of angular velocity or linear velocity.
Palella teaches distance and angular sensors providing linear and angular motion [0022], angular rate of the wheel [0058], and a linear motion acceleration [0213].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pattabiraman to include the teachings of angular/ linear velocities by Palella because it is obvious for one of ordinary skill in the art to try collecting angular/ linear velocities data, with a reasonable expectation of success, for increasing availability and accuracy of the positioning system.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Pattabiraman, in view of Bai et al (CN 107270893 A), hereinafter Bai.
Pattabiraman discloses the method of claim 1. However, Pattabiraman does not disclose that performing the calibration based on the first measure of velocity and the second measure of velocity comprises: determining a lever arm vector that corresponds to the IMU based on the first measure of velocity and the second measure of velocity.
Bai teaches calibrating the real lever arm vector of the GPS antenna phase center relative to the IMU in the inertial positioning/ GPS field survey technical equipment, and estimating the information collected from the two types of sensors (satellite collection, inertial collection) to the lag time between the integrated navigation calculations is substituted into the initial lever arm error δlb and the time out-of-synchronization error δt [step 1, 0010].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pattabiraman to include the teachings of Bai because doing so would compensate for the lever arm and time asynchrony error estimation and better correct the positioning error of the inertial positioning equipment, as recognized by Bai.
Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pattabiraman, in view of Ramanandan et al (US 2018/0188032 A1), hereinafter Ramanandan.
Pattabiraman discloses the method of claim 1 and the computer system of claim 15, respectively. However, Pattabiraman does not disclose that obtaining the first measure of velocity of the vehicle comprises: 
obtaining a map point cloud representing a region through which a vehicle is driving
a lidar mounted on the vehicle
for each respective point in time of a plurality of points in time to determine the plurality of locations of the vehicle:
obtaining a respective lidar scan comprising a respective scanned point cloud of the region at the respective point in time
determining a respective pose for the vehicle by performing localization based on the respective scanned point cloud and the map point cloud
determining the first measure of velocity of the vehicle based on the poses determined for the vehicle and a measure of length of time associated with sets of poses
Ramanandan teaches:
a lidar [0037]
a sparse 3D map of feature points [0034] implemented in an automotive environment [0036]
updating map elements in real-time [0032]
DOF (degrees of freedom) pose may be computed in a spatial frame (e.g., relative frame) and/ or in a global frame of reference [0034] & may be relative to a starting point (e.g., position at time t = 0) [0037]
One or more mapping algorithms may detect and/ or localize landmarks to generate a localization map [0097]
Eqs. (7a), 7(b) for velocity measurements from the VIO module in a time interval
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pattabiraman to include the teachings of Ramanandan because doing so would enable further refinement of bias estimate, scale factor estimate, and misalignment estimate, to deliver accurate maps in real-time for autonomous vehicle driving, as recognized by Ramanandan.
Claims 11 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Pattabiraman, in view of Shin (KR 101925862 B1), hereinafter Shin.
Pattabiraman discloses the method of claim 1 and the computer system of claim 15, respectively. However, Pattabiraman does not disclose performing calibration of the IMU comprises one or more of: an IMU orientation transformation or an IMU translation transformation.
Shin teaches that collected data is updated based on the rotation transformation and the translation transformation [pg. 4, lines 16-17].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pattabiraman to include the teachings of Shin because doing so would provide a real-time three-dimensional map generation while moving with enhanced accuracy and flexibility, as recognized by Shin.
Claims 13, 14, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Pattabiraman, in view of McBurney et al (US 2011/0257882 A1), hereinafter McBurney.
Regarding claims 13 and 27, Pattabiraman discloses the method of claim 1 and the computer system of claim 15, respectively. However, Pattabiraman does not disclose obtaining the first measure of velocity and the second measure of velocity with respect to driving patterns of the vehicle associated with the vehicle turning.
McBurney teaches the calibration of the B-parameters, the wheel radii and ratio, require either straight driving segments or runs of GPS receiver 104 or 302 where the heading changes cancel, such as in figure-eights or straight driving. The A calibration will compute the track width and then advances to turning exercises [0177].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pattabiraman to include the teachings of McBurney because angle turns are superior to circles and would provide more data in various segments used to obtain heading offset, as recognized by McBurney. 
Regarding claims 14 and 28, Pattabiraman discloses the method of claim 1 and the computer system of claim 15, respectively. However, Pattabiraman does not disclose obtaining the first measure of velocity and the second measure of velocity with respect to the vehicle driving in a figure 8 pattern.
McBurney teaches the calibration of the B-parameters, the wheel radii and ratio, require either straight driving segments or runs of GPS receiver 104 or 302 where the heading changes cancel, such as in figure-eights or straight driving. The A calibration will compute the track width and then advances to turning exercises [0177].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pattabiraman to include the teachings of McBurney because angle turns are superior to circles and would provide more data in various segments used to obtain heading offset, as recognized by McBurney.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mudalige et al (US 9971352 B1) discloses a control system for a vehicle with first and second sensor readings, vehicle poses, orientations, locations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAILEY R LE whose telephone number is (571)272-4910. The examiner can normally be reached 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN F HEARD can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hailey R Le/Examiner, Art Unit 3648                                                                                                                                                                                                        
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648